NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTINE CHANG,                                No. 21-15293

                Plaintiff-Appellant,            D.C. No. 4:19-cv-07068-JSW

 v.
                                                MEMORANDUM*
EZERY BEAUCHAMP, Captain and
Commander for California Highway Patrol;
TODD CARDEN, Officer for California
Highway Patrol; CALIFORNIA HIGHWAY
PATROL, A State Entity; S. MORALES,
Sergeant for California Highway Patrol; T.
SWARTS, Officer for California Highway
Patrol,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Christine Chang appeals pro se from the district court’s judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her 42 U.S.C. § 1983 action alleging violations of due process and equal protection

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Chang’s due process claims because

Chang failed to allege facts sufficient to show that she was deprived of a

constitutionally protected liberty or property interest, or a statutorily conferred

benefit under California law. See Portman v. County of Santa Clara, 995 F.2d

898, 904 (9th Cir. 1993) (elements of a § 1983 claim for due process); Gomez v.

Whitney, 757 F.2d 1005, 1006 (9th Cir. 1985) (allegations of inadequate

investigation by law enforcement will not support a § 1983 claim); Ryan v. Cal.

Interscholastic Fed’n.-San Diego Section, 114 Cal. Rptr. 2d 798, 816 (Ct. App.

2001) (claim for due process under the California Constitution requires that

plaintiff “identify a statutorily conferred benefit or interest”).

      The district court properly dismissed Chang’s equal protection claims

because Chang failed to allege facts to show that she was treated differently from

other similarly situated individuals. See Vill. of Willowbrook v. Olech, 528 U.S.

562, 564 (2000) (to state a class-of-one equal protection claim the plaintiff must

show that he or she “has been intentionally treated differently from others similarly


                                            2                                    21-15293
situated and that there is no rational basis for the difference in treatment”); Landau

v. Superior Court, 97 Cal. Rptr. 2d 657, 671 (Ct. App. 1998) (equal protection

claims under the California Constitution “are substantially equivalent and are

analyzed in a similar fashion” as federal equal protection claims).

      The district court did not abuse its discretion by dismissing Chang’s

complaint without leave to amend because amendment would have been futile.

See Cervantes, 656 F.3d at 1041 (setting forth standard of review and explaining

that dismissal without leave to amend is proper when amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    21-15293